

117 HR 437 IH: To amend the Alaska Native Claims Settlement Act to exclude certain payments to Alaska Native elders for determining eligibility for certain programs, and for other purposes.
U.S. House of Representatives
2021-01-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 437IN THE HOUSE OF REPRESENTATIVESJanuary 21, 2021Mr. Young introduced the following bill; which was referred to the Committee on Natural ResourcesA BILLTo amend the Alaska Native Claims Settlement Act to exclude certain payments to Alaska Native elders for determining eligibility for certain programs, and for other purposes.1.Eligibility for certain programsSection 29(c) of the Alaska Native Claims Settlement Act (43 U.S.C. 1626(c)) is amended—(1)in subparagraph (D) following the undesignated following paragraph (3), by striking and at the end;(2)in subparagraph (E) following the undesignated following paragraph (3), by striking the period at the end and inserting ; and; and(3)by adding at the end the following:(F)an amount distributed or benefit provided by a Settlement Trust to a Native or descendant of a Native who is 65 years of age or older..